COURT OF APPEALS OF VIRGINIA


              Present: Judges Huff, Athey and Friedman
UNPUBLISHED


              Argued by videoconference


              HOLLAND COLEMAN
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 0854-21-3                                   JUDGE CLIFFORD L. ATHEY, JR
                                                                                  MARCH 29, 2022
              PAMELA COLEMAN


                                 FROM THE CIRCUIT COURT OF BUCHANAN COUNTY
                                             Patrick R. Johnson, Judge

                             Robert M. Galumbeck (Galumbeck & Kegley, Attorneys, on briefs),
                             for appellant.

                             Terrence Shea Cook (T. Shea Cook, P.C., on briefs), for appellee.


                     Holland Coleman (“husband”) appeals from the trial court’s denial of his motion to

              reconsider setting aside the separation and property settlement agreement (“PSA”) he entered into

              with Pamela Coleman (“wife”). Specifically, husband faults the trial court for deeming the PSA

              unconscionable and not incorporating the PSA into the divorce decree. We directed the parties, sua

              sponte, to provide supplemental briefing on the threshold issue of whether this Court has subject

              matter jurisdiction concerning this appeal. For the reasons that follow, we find that this Court does

              not have subject matter jurisdiction and we therefore dismiss this appeal without prejudice.

                                                         BACKGROUND

                     Husband and wife were married on November 18, 1990. On February 2, 2017, they

              executed a PSA which addressed property division, equitable distribution, and spousal support. On

              August 11, 2017, husband filed for divorce and sought to incorporate the PSA in the divorce decree.


                     *
                      Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Wife moved to set aside the PSA due to unconscionability. The trial court held that the PSA was

unconscionable, set the PSA aside, and denied incorporation of the PSA in the divorce decree.

Husband moved for reconsideration of the trial court’s refusal to incorporate the PSA, which the

trial court denied. This appeal followed.

                                                ANALYSIS

          On appeal, husband assigns error both to the trial court’s finding that the PSA was

unconscionable and its refusal to incorporate the PSA into the divorce decree. This Court requested

that the parties provide supplemental briefing on the threshold matter of subject matter jurisdiction.1

Finding that the trial court’s refusal to incorporate the PSA in the divorce decree was not an

appealable interlocutory ruling, we conclude that we lack subject matter jurisdiction to consider this

appeal.

          While neither party raised the issue of whether this Court has subject matter jurisdiction to

hear this appeal, “[i]t is axiomatic that before considering the merits of a case, we must have subject

matter jurisdiction.” de Haan v. de Haan, 54 Va. App. 428, 435 (2009). This Court may raise the

issue of subject matter jurisdiction sua sponte. Earley v. Landsidle, 257 Va. 365, 371 (1999).

“Neither the consent of the parties, nor waiver, nor acquiescence can confer [subject matter

jurisdiction].” Humphreys v. Commonwealth, 186 Va. 765, 772 (1947).

          “The Court of Appeals of Virginia is a court of limited jurisdiction. Unless a statute confers

jurisdiction in this Court, we are without power to review an appeal.” Canova Elec. Contracting,

Inc. v. LMI Ins. Co., 22 Va. App. 595, 599 (1996) (citations omitted). In civil matters, this Court



          1
           Husband argues that the trial court attempted to bifurcate the divorce decree under Code
§ 20-107.3(A). However, the narrow issue before us is husband’s motion for reconsideration and
the trial court’s refusal to incorporate the PSA. See Lawlor v. Commonwealth, 285 Va. 187, 258
(2013). Husband’s assignment of error encompasses merely the trial court’s interlocutory
decision to deny his motion, and we must decide cases on the narrowest grounds. See Butcher v.
Commonwealth, 298 Va. 392, 396 (2020).
                                                  -2-
has jurisdiction over “any final judgment, order, or decree of a circuit court.” Code § 17.1-405.

However, a “decree which leaves anything in the cause to be done by the court is interlocutory.”

Noel’s Adm’r v. Noel’s Adm’r, 86 Va. 109, 112 (1889).

        For an interlocutory ruling to be appealable to this Court, it must be one which is

“(i) granting, dissolving, or denying an injunction or (ii) adjudicating the principles of a cause.”

Code § 17.1-405(4).2 Since this case does not involve granting, dissolving, or denying an

injunction, we must analyze whether the ruling adjudicates the principles of the cause.

        For a ruling to adjudicate the principles of a cause, it must

                determine that “the rules or methods by which the rights of the
                parties are to be finally worked out have been so far determined that
                it is only necessary to apply those rules or methods to the facts of the
                case in order to ascertain the relative rights of the parties, with regard
                to the subject matter of the suit.”

Chaplain v. Chaplain, 54 Va. App. 762, 767-68 (2009) (quoting Pinkard v. Pinkard, 12 Va. App.

848, 851 (1991)).

        When determining whether an interlocutory order adjudicates the principles of a cause in the

context of a PSA, we must draw a distinction between when the trial court rules that a PSA is

enforceable upon the parties versus when the trial court rules that a PSA is unenforceable and

declines to incorporate it. Compare Chaplain, 54 Va. App. at 768-69, with Webb v. Webb, 13

Va. App. 681, 682-83 (1992).

        For example, in Chaplain, an appeal to this Court arose from the trial court’s denial of a

motion to strike, finding that the agreement was enforceable when the divorce was uncontested. 54

Va. App. at 768-69. Because the agreement dictated all the remaining issues of property


        2
          Code § 17.1-405 was changed effective January 1, 2022, removing the quoted language.
Husband acknowledges that the change to the new language does not apply in this case. We do
not make any holding regarding the interpretation of the new language and how it is to be
applied going forward. Therefore, we apply our precedent and controlling authorities which
interpret the language applicable to this case.
                                                -3-
distribution and precluded the parties from exercising their rights to equitable distribution and

spousal support, we held that the trial court had “decided ‘the rules by which [it] will determine the

rights of the parties, and which will of necessity affect the final order in the case.’” Id. at 769

(alteration in original) (quoting Pinkard, 12 Va. App. at 851). Therefore, when the trial court finds

enforceable an agreement that “determine[s] the rights of the parties” when “the only issue [left]

before the trial court was whether the parties’ property rights upon divorce were governed by their

premarital agreement,” such an order is an appealable interlocutory order. Id. at 770 (quoting

Pinkard, 12 Va. App. at 851).

        However, in Webb, error was assigned to the trial court’s decision declining to incorporate

the parties’ property and separation agreement. 13 Va. App. at 682. There, we held that the

interlocutory ruling of the trial court setting aside the parties’ agreement was not appealable,

reasoning that “[a]lthough the ruling may affect the ultimate decision concerning the disposition of

the parties’ property and their rights and interests in the property, it will not of necessity do so.” Id.

Without being bound by the agreement, the trial court was free to “reach the same or more favorable

disposition with respect to the appellant’s property rights.” Id. at 683; see also Polumbo v.

Polumbo, 13 Va. App. 306, 307-08 (1991) (“The agreement, if not invalid, would bar the wife’s

ability to recover spousal support or a monetary award. By declaring the antenuptial agreement

invalid, however, the trial court did not necessarily determine that the wife would receive an award

for spousal support or a monetary award.”).

        Here, like Webb, husband appeals from the decision of the trial court declining to

incorporate the PSA. 13 Va. App. at 682. Since the trial court denied husband’s motion to

reconsider setting aside the PSA, the trial court is free to “reach the same or more favorable

disposition with respect to the appellant’s property rights” compared to the terms of the PSA. Id. at




                                                   -4-
683. Consequently, the trial court’s denial of husband’s motion for reconsideration is not an

appealable interlocutory ruling.

                                              CONCLUSION

       For the foregoing reasons, we lack subject matter jurisdiction to consider this appeal and it

is, therefore, dismissed without prejudice.

                                                                                           Dismissed.




                                                 -5-